Motion to amend remittitur of this court (168 AD2d 251) entered on December 6, 1990 granted to extent of deleting first paragraph thereof and substituting the following therefor: "Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 8, 1989, convicting defendant, after trial by jury, of manslaughter in the second degree and sentencing him to an indeterminate term of imprisonment of from 4 to 12 years, unanimously reversed, on the law, the facts and as a matter of discretion in the interest of justice, the judgment is vacated, the indictment dismissed, with leave to the People to resubmit the charge of manslaughter in the second degree to the Grand Jury and the matter remitted to the trial court for purposes of *557issuing a securing order pursuant to CPL 210.45 (9).” Concur —Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.